DETAILED ACTION
	Examiner has received and accepted the amended claims and remarks filed on 11 October 2021.

Election/Restrictions
	Upon examining the instant application, Examiner found there to be no search burden with respect to the non-elected invention and species. As such, the Restriction/Election Requirement dated 29 September 2021 is withdrawn in its entirety.

Priority
	Examiner finds the priority date of present Claims 1 – 20 as being 25 September 2013 as the earliest disclosure of the claimed invention including a semi-flexible roller/material occurs in the US 14/036,464 application.

Claim Objections
Claim 18 is objected to because of the following informalities:  
Regarding Claim 18, elements already recited in Claim 12 should be preceded with “the” instead of “a”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 – 3, 11, 12, and 14 – 20, the claims recite the term “semi-flexible”. It is unclear what level of flexibility/rigidity must be in a material so that it can be considered “semi-flexible” thus rendering the claim indefinite.
Regarding Claims 2, 6, and 16, the claims recite “soft elastomeric foam”. It is unclear at what point elastomeric foam can be considered “soft”, thus rendering the claim indefinite.
Regarding Claims 3, 17, and 20, the claims recite “semi-rigid foam”. It is unclear as to what point foam can be considered “semi-rigid” thus rendering the claim indefinite.
	Claims dependent upon a rejected claim are therefore rejected as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 8, 12, 15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter et al. (US 2011/0178727), in view of Lee et al. (US 2015/0135459).
  	Regarding Claim 1, Hafenrichter discloses an automated apparatus for moving an end effector over a surface of an airfoil-shaped body, in at least Figure 1, 2, and 4, comprising: a chassis (chassis of 100) comprising forward (102) and rearward assemblies (104), the rearward assembly being displaceable along an axis (chordwise) relative to the forward assembly (via 150) [0031]; a drive roller (134) coupled to the chassis for rolling in a direction which is transverse to the axis (spanwise); a first drive motor (132) coupled to the drive roller and mounted to the chassis [0025], the first drive motor being capable of actuating rotation of the drive roller [0025]; and a follower roller (144) coupled to the chassis for rolling in the transverse direction [0026].
Hafenrichter fails to disclose the follower roller comprises a semi-flexible material.
Lee discloses a roller (26) comprising a semi-flexible material (rubber) [0070].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hafenrichter so that the follower roller comprises a semi-flexible material for the benefit of using a material having a high frictional force so that the apparatus does not slide, as taught by Lee [0070].
Regarding Claim 4, Hafenrichter discloses the drive roller is coupled to the forward subassembly of the chassis and the follower roller is coupled to the rearward subassembly of the chassis (Figures 1, 2, 4) [0025].
Regarding Claim 5, Hafenrichter discloses the rearward assembly comprises an axle (142) having an axis, the follower roller being rotatable about the axis of the axle [0025].
Regarding Claim 8, Hafenrichter discloses the rearward assembly further comprises a lower rearward body part (104’) and an upper body part (104) which are connected by the axle (Figure 4).
Regarding Claim 12, Hafenrichter discloses an automated apparatus for moving an end effector over a surface of an airfoil-shaped body having a protrusion projecting from a trailing edge, in at least Figure 1, 2, and 4, comprising: a chassis (chassis of 100) comprising forward (102) and rearward assemblies (104), the rearward assembly being displaceable along an axis (chordwise) relative to the forward assembly (via 150) [0031]; a drive roller (134) coupled to the chassis for rolling in a direction which is transverse to the axis (spanwise); a first drive motor (132) operatively coupled to the drive roller and mounted to the chassis [0025], the first drive motor being capable of actuating rotation of the drive roller [0025]; and a roller (144) rotatably coupled to the rearward assembly for rolling in the transverse direction [0026].
Hafenrichter fails to disclose the roller is a semi-flexible roller.
Lee discloses a roller (26) is a semi-flexible roller (made of rubber) [0070].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hafenrichter so that the roller is a semi-flexible roller for the benefit of using a material having a high frictional force so that the apparatus does not slide, as taught by Lee [0070].
Regarding Claim 15, the combination renders obvious the limitation as Hafenrichter discloses the rearward assembly comprises an axle (142) having an axis, the roller being rotatable about the axis of the axle [0025], where the roller being semi-flexible has been rendered obvious according to the rejection of Claim 12 above.
Regarding Claim 18, Hafenrichter discloses a method for automated maintenance of an airfoil-shaped body (170) having a protrusion (e.g. dirt, debris, heads of fasteners, panels not perfectly aligned, lights) projecting from a trailing edge (Figure 4) using the automated apparatus as recited in claim 12, the method comprising: (a) mounting an end effector-carrying platform (Figures 1, 2, 4, 5) on the airfoil-shaped body so that a drive roller (134) is in contact with a surface of the airfoil-shaped body (Figures 1, 2) and a roller (144) is in contact with the trailing edge of the airfoil-shaped body (Figures 1, 2); (b) moving the end effector-carrying platform in a spanwise direction along the airfoil-shaped body so that the roller first rolls along the trailing edge and contacts and climbs over the protrusion (the roller will contact and climb over any protrusion present on the trailing edge as the platform changes size to accommodate chord length [0031, 0032]); and (d) moving the end effector in a chordwise direction relative to the airfoil-shaped body [0012, 0013, 0030] 
Hafenrichter fails to expressly disclose the roller is a semi-flexible roller in contact with the trailing edge of the airfoil-shaped body while in a deformed state; the deformed semi-flexible roller first rolls along the trailing edge and then deforms further as the semi-flexible roller contacts and climbs over the protrusion; ceasing movement of the end effector-carrying platform in the spanwise direction; moving the end effector while the platform stationary.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hafenrichter by ceasing movement of the end effector-carrying platform in the spanwise direction and moving the end effector while the platform stationary for the benefit of inspecting a chordwise slice of the airfoil.
Lee discloses a roller (26) is a semi-flexible roller (made of rubber) [0070].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify Hafenrichter so that the roller is a semi-flexible roller for the benefit of using a material having a high frictional force so that the apparatus does not slide, as taught by Lee [0070].
As Hafenrichter relies on compression to maintain the apparatus on the airfoil-shaped body [0026, 0028, 0031, 0032], in the combination it is rendered obvious the semi-flexible roller in contact with the trailing edge of the airfoil-shaped body while in a deformed state (Lee’s rubber is compressed due to Hafenrichter’s design) and the deformed semi-flexible roller first rolls along the trailing edge and then deforms further as the semi-flexible roller contacts and climbs over the protrusion (as additional force to lengthen the chassis is required to pass the protrusion, where the opposite force according Newton’s third law would be additional deformation of the roller; or if the chassis length remains the same, the additional length in the chordwise direction would be taken up by the rubber roller, thus further deforming it).

Claims 2, 3, 6, 7, 16, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter et al. (US 2011/0178727), in view of Lee et al. (US 2015/0135459), in further view of Ichihara (JP 3996254).
Regarding Claim 2, the combination fails to expressly disclose the semi-flexible material comprises soft elastomeric foam.
Ichihara teaches a roller of rubber comprising soft elastomeric foam [0010, 0023].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the semi-flexible material comprises soft elastomeric foam for the benefit of utilizing a material known for its durability that will not damage the surface on which it rotates, as taught by Ichihara [0008].
Regarding Claim 3, the combination fails to expressly disclose the semi-flexible material comprises semi-rigid foam. 
Ichihara teaches a roller of rubber comprising semi-rigid foam [0010, 0023].
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination so that the semi-flexible material comprises semi-rigid foam for the benefit of utilizing a material known for its durability that will not damage the surface on which it rotates, as taught by Ichihara [0008].
Regarding Claims 6, 7, 16, and 17, the combination fails to expressly disclose a bushing which is rotatably coupled to the axle, wherein the follower roller comprises a wheel of soft elastomeric/semi-rigid foam adhered or attached to the bushing.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination to utilize a bushing which is rotatably coupled to the axle, wherein the follower roller comprises a wheel of soft elastomeric/semi-rigid foam adhered or attached to the bushing for the benefit of utilizing a material known for its durability that will not damage the surface on which it rotates, as taught by Ichihara [0008].

Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter et al. (US 2011/0178727), in view of , in further view of Georgeson et al. (US 2006/0055396).
Regarding Claim 9, the combination fails to expressly disclose a first ball and socket bearing mounted to the upper rearward body part; and a second ball and socket bearing mounted to the lower rearward body part, wherein the first and second ball and socket bearings are separated by a gap and mutually aligned.
Georgeson teaches a first upper ball and socket bearing (in 30) [0055]; and a second lower ball and socket bearing (in 40) [0055], wherein the first and second ball and socket bearings are separated by a gap (via 12) and mutually aligned (Figure 1C).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including a first ball and socket bearing mounted to the upper rearward body part; and a second 
Regarding Claim 10, the combination fails to expressly disclose a first air pad mounted to the upper rearward body part; and a second air pad mounted to the lower rearward body part, wherein the first and second air pads are separated by a gap and mutually aligned.
Georgeson teaches a first air pad (air bearing in 30) [0055, 0056]; and a second lower air pad (air bearing in 40) [0055, 0056], wherein the first and second ball and socket bearings are separated by a gap (via 12) and mutually aligned (Figure 1C).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination by including a first air pad mounted to the upper rearward body part; and a second air pad mounted to the lower rearward body part, wherein the first and second air pads are separated by a gap and mutually aligned for the benefit of aiding in maintaining orientation and spacing of Hafenrichter’s apparatus, as taught by Georgeson [0060].

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hafenrichter et al. (US 2011/0178727), in view of Lee et al. (US 2015/0135459), in further view of Marti et al. (US 6220099).
Regarding Claim 13, the combination fails to expressly disclose a second drive motor slaved to the first drive motor and capable of actuating rotation of the follower roller.
Marti teaches slaving motion in the same direction using two motors (Col 13, lines 28 – 30).
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant’s invention to modify the combination including a second drive motor slaved to the first drive motor and capable of actuating rotation of the follower roller for the benefit of being able to scan complex geometrical shapes, as taught by Marti (Col 14, line 50 – Col 15, line 11).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MERCADO whose telephone number is (571)270-7094. The examiner can normally be reached Monday - Thursday 9am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER A. MERCADO
Primary Examiner
Art Unit 2856



/ALEXANDER A MERCADO/           Primary Examiner, Art Unit 2856